Case 6:19-bk-14124-WJ           Doc 61 Filed 01/07/20 Entered 01/07/20 09:11:40                    Desc
                                 Main Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                      6 DIVISION

In re:                                                      Case No. 6:19-bk-14124-WJ
         BRIGITTE LYN LAMONTE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Rod Danielson, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/11/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the
plan on NA .

         5) The case was dismissed on 06/26/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 6:19-bk-14124-WJ         Doc 61 Filed 01/07/20 Entered 01/07/20 09:11:40                          Desc
                               Main Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $238.60
       Less amount refunded to debtor                          $226.67

NET RECEIPTS:                                                                                       $11.93


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                    $11.93
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $11.93

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
AWA COLLECT                   Unsecured         248.00           NA            NA            0.00          0.00
COMNWLTH FIN                  Unsecured         260.00           NA            NA            0.00          0.00
LEGACY CONDOMINIUM ASSOCIATIO Secured         4,972.99      7,792.80      7,792.80           0.00          0.00
MERIDIAN FIN                  Unsecured       1,363.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured       1,363.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured       1,359.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured       1,359.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         877.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         877.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         825.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         825.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         801.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         800.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         392.00           NA            NA            0.00          0.00
MERIDIAN FIN                  Unsecured         369.00           NA            NA            0.00          0.00
PORTFOLIO RC                  Unsecured         431.00           NA            NA            0.00          0.00
PORTFOLOIO RC                 Unsecured       1,526.00           NA            NA            0.00          0.00
PROF CREDIT                   Unsecured         902.00           NA            NA            0.00          0.00
SAN BERNARDINO COUNTY TAX CO Secured       323,392.01            NA            NA            0.00          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 6:19-bk-14124-WJ           Doc 61 Filed 01/07/20 Entered 01/07/20 09:11:40                     Desc
                                 Main Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                             Claim           Principal           Interest
                                                           Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $7,792.80              $0.00             $0.00
 TOTAL SECURED:                                           $7,792.80              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00             $0.00
        Domestic Support Ongoing                               $0.00             $0.00             $0.00
        All Other Priority                                     $0.00             $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00             $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00             $0.00             $0.00


Disbursements:

         Expenses of Administration                                $11.93
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $11.93



        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2020                            By:



STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
